UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06384 Nuveen Texas Quality Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/29 Date of reporting period:11/30/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Texas Quality Income Municipal Fund (NTX) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.4% (100.0% of Total Investments) MUNICIPAL BONDS – 144.4% (100.0% of Total Investments) Consumer Discretionary – 3.7% (2.6% of Total Investments) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, First Tier Series 2006A: $ 1,450 5.250%, 1/01/18 – SYNCORA GTY Insured 1/17 at 100.00 BBB– $ 1,500,518 5.250%, 1/01/24 – SYNCORA GTY Insured 1/17 at 100.00 BBB– 5.000%, 1/01/34 – SYNCORA GTY Insured 1/17 at 100.00 BBB– San Antonio Convention Center Hotel Finance Corporation, Texas, Contract Revenue Empowerment 2/16 at 100.00 BBB Zone Bonds, Series 2005A, 5.000%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) Total Consumer Discretionary Education and Civic Organizations – 12.6% (8.7% of Total Investments) Board of Regents of the University of Texas, Permanent University Fund Bonds, Refunding Series 7/24 at 100.00 AAA 2015A, 5.000%, 7/01/28 Board of Regents, University of Texas System, Financing System Revenue Bonds, Refunding Series No Opt. Call AAA 2012B, 5.000%, 8/15/22 Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education Charter School, Series 2013A: 4.350%, 12/01/42 12/22 at 100.00 BBB– 4.400%, 12/01/47 12/22 at 100.00 BBB– Danbury Higher Education Authority, Texas, Charter School Revenue Bonds, John H. Wood Jr. 8/23 at 100.00 BBB– Public Charter District, Inspire Academies, Series 2013A, 6.000%, 8/15/28 Hale Center Education Facilities Corporation, Texas, Revenue Bonds, Wayland Baptist University 3/21 at 100.00 A– Project, Improvement and Refunding Series 2010, 5.000%, 3/01/35 Harris County Cultural Education Facilities Finance Corporation, Texas, Medical Facilities Revenue 11/22 at 100.00 A– Refunding Bonds, Baylor College of Medicine, Series 2012A, 5.000%, 11/15/26 Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding Bonds, 6/23 at 100.00 Baa3 Young Men’s Christian Association of the Greater Houston Area, Series 2013A, 5.000%, 5.000%, 6/01/38 Laredo Community College District, Webb County, Texas, Combined Fee Revenue Bonds, Series 8/20 at 100.00 AA 2010, 5.250%, 8/01/35 – AGM Insured Lone Star College System, Harris, Montgomery and San Jacinto Counties, Texas, Revenue 2/21 at 100.00 AA Financing System Bonds, Series 2013, 5.000%, 2/15/36 Newark Cultural Education Facilities Finance Corporation, Texas, Lease Revenue Bonds, A.W. 2/16 at 102.00 BBB– Brown-Fellowship Leadership Academy, Series 2012A, 6.000%, 8/15/42 Total Education and Civic Organizations Energy – 1.4% (0.9% of Total Investments) Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 10/22 at 100.00 BB Petroleum Corporation Project, Series 1995, 4.875%, 5/01/25 (Alternative Minimum Tax) Health Care – 11.5% (8.0% of Total Investments) Harris County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, 12/22 at 100.00 A+ Memorial Hermann Healthcare System, Refunding Series 2013A, 5.000%, 12/01/35 Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston 6/25 at 100.00 AA Methodist Hospital System, Series 2015, 5.000%, 12/01/45 Harrison County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, 7/20 at 100.00 BB– Good Shepherd Health System, Refunding Series 2010, 5.250%, 7/01/28 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, 8/19 at 100.00 Aa2 Children’s Medical Center Dallas Project, Series 2009, 5.750%, 8/15/39 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, 8/22 at 100.00 Aa2 Children’s Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 9/23 at 100.00 A Bonds, Hendrick Medical Center, Refunding Series 2013, 5.125%, 9/01/33 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White Healthcare Project, Series 2010, 5.250%, 8/15/40 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, 1/19 at 100.00 AA Christus Health, Refunding Series 2008A, 6.500%, 7/01/37 – AGC Insured Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas 11/17 at 100.00 AA Health Resources, Series 2007B, 5.000%, 11/15/42 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, East Texas 11/17 at 100.00 Baa3 Medical Center Regional Healthcare System, Series 2007A, 5.375%, 11/01/37 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances 7/17 at 100.00 Baa1 Hospital Regional Healthcare Center, Series 2007B, 5.000%, 7/01/37 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances 7/17 at 100.00 Baa1 Hospital Regional Healthcare Center, Series 2007, 5.000%, 7/01/33 Total Health Care Housing/Multifamily – 2.1% (1.4% of Total Investments) New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue 4/24 at 100.00 AA Bonds, CHF-Collegiate Housing Foundation – College Station I LLC – Texas A&M University Project, Series 2014A, 5.000%, 4/01/46 – AGM Insured Long-Term Care – 0.9% (0.6% of Total Investments) Bexar County, Texas, Health Facilities Development Corporation Revenue Bonds, Army Retirement Residence, Series 2007: 5.000%, 7/01/27 7/17 at 100.00 BBB 5.000%, 7/01/37 7/17 at 100.00 BBB Total Long-Term Care Tax Obligation/General – 27.9% (19.3% of Total Investments) Calallen Independent School District, Nueces County, Texas, General Obligation Bonds, School 2/18 at 100.00 AAA Building Series 2008, 5.000%, 2/15/38 Cameron County, Texas, General Obligation Bonds, State Highway 550 Project, Series 2012, 2/22 at 100.00 AA 5.000%, 2/15/32 – AGM Insured College Station, Texas, Certificates of Obligation, Series 2012, 5.000%, 2/15/32 2/21 at 100.00 AA+ El Paso County Hospital District, Texas, General Obligation Bonds, Refunding Series 2013, 8/23 at 100.00 AA– 5.000%, 8/15/33 El Paso County, Texas, Certificates of Obligation, Series 2001, 5.000%, 2/15/21 – AGM Insured No Opt. Call AA Grand Prairie Independent School District, Dallas County, Texas, General Obligation Bonds, 8/18 at 22.64 AA Capital Appreciation Refunding Series 2009, 0.000%, 8/15/39 Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, 8/21 at 100.00 A Refunding Series 2012A, 0.000%, 8/01/45 Jacksonville Independent School District, Cherokee County, Texas, General Obligation Bonds, 2/24 at 100.00 Aaa School Building Series 2014, 5.000%, 2/15/39 Laredo Community College District, Webb County, Texas, General Obligation Bonds, Series 2014, 8/24 at 100.00 AA– 5.000%, 8/01/34 40 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 33.01 AAA Bonds, Series 2008, 0.000%, 8/15/36 Lone Star College System, Harris and Montgomery Counties, Texas, General Obligation Bonds, 8/19 at 100.00 AAA Series 2009, 5.000%, 8/15/34 Lubbock Independent School District, Lubbock County, Texas, General Obligation Bonds, School No Opt. Call AAA Building Series 2013A, 5.000%, 2/15/43 Martin County Hospital District, Texas, Combination Limited Tax and Revenue Bonds, Series 4/21 at 100.00 BBB 2011A, 7.250%, 4/01/36 McCamey County Hospital District, Texas, General Obligation Bonds, Series 2013: 5.750%, 12/01/33 12/25 at 100.00 Baa2 6.125%, 12/01/38 12/25 at 100.00 Baa2 Montgomery County, Texas, General Obligation Bonds, Refunding Series 2008B, 5.250%, 3/01/32 3/19 at 100.00 AA+ Plano Independent School District, Collin County, Texas, General Obligation Bonds, Series 2/18 at 100.00 Aaa 2008A, 5.250%, 2/15/34 Port of Houston Authority, Harris County, Texas, General Obligation Bonds, Series 2010E, No Opt. Call AAA 0.000%, 10/01/35 Prosper Independent School District, Collin County, Texas, General Obligation Bonds, Refunding 2/25 at 100.00 AAA Series 2015, 5.000%, 2/15/40 Reagan Hospital District of Reagan County, Texas, Limited Tax Revenue Bonds, Series 2014A, 2/24 at 100.00 Baa2 5.125%, 2/01/39 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement Series No Opt. Call AAA 2012A, 5.000%, 4/01/42 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement, Series 4/24 at 100.00 AAA 2014, 5.000%, 4/01/44 Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Refunding 4/24 at 100.00 AAA Series 2014, 5.000%, 10/01/34 Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2008, 4/18 at 100.00 AAA 5.000%, 4/01/30 Victoria Independent School District, Victoria County, Texas, General Obligation Bonds, School 2/17 at 100.00 AAA Building Series 2007, 5.000%, 2/15/32 West Texas Independent School District, McLennan and Hill Counties, General Obligation Refunding Bonds, Series 1998: 45 0.000%, 8/15/22 2/16 at 71.21 AAA 45 0.000%, 8/15/24 2/16 at 62.95 AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Capital 8/25 at 44.15 Aaa Appreciation Series 2015, 0.000%, 8/15/45 Total Tax Obligation/General Tax Obligation/Limited – 19.5% (13.5% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Combined Venue Tax Series 2015: 5.000%, 8/15/34 – AGM Insured 8/24 at 100.00 AA 5.000%, 8/15/35 – AGM Insured 8/24 at 100.00 AA Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.250%, 8/15/38 – 8/19 at 100.00 AA AGM Insured Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Refunding Senior Lien Series 2014A, 12/24 at 100.00 AA+ 5.000%, 12/01/36 Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Senior Lien Refunding Series 2007, 12/16 at 100.00 AA+ 5.000%, 12/01/36 – AMBAC Insured Flower Mound, Texas, Special Assessment Revenue Bonds, River Walk Public Improvement No Opt. Call N/R District 1, Series 2014, 6.500%, 9/01/36 Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, No Opt. Call AA+ Contractual Obligations Series 2015B, 5.000%, 11/01/25 Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Series 11/21 at 100.00 AA+ 2011A, 5.000%, 11/01/41 Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H: 0.000%, 11/15/24 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/32 – NPFG Insured 11/31 at 94.05 AA– 0.000%, 11/15/33 11/31 at 88.44 AA– 0.000%, 11/15/34 – NPFG Insured 11/31 at 83.17 AA– 0.000%, 11/15/36 – NPFG Insured 11/31 at 73.51 AA– 0.000%, 11/15/38 – NPFG Insured 11/31 at 64.91 AA– 0.000%, 11/15/39 – NPFG Insured 11/31 at 60.98 AA– Harris County-Houston Sports Authority, Texas, Revenue Bonds, Refunding Second Lien Series 11/24 at 100.00 A3 2014C, 5.000%, 11/15/34 Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 11/31 at 53.78 AA– 0.000%, 11/15/41 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 11/24 at 59.10 AA– 0.000%, 11/15/33 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment 9/16 at 100.00 A2 Facilities Department, Refunding Series 2011B, 5.000%, 9/01/30 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Facilities Department, Refunding Series 2014, 5.000%, 9/01/34 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured Little Elm, Texas, Valencia Public Improvement District Phase I Special Assessment Revenue 3/18 at 103.00 N/R Bonds, Series 2014, 7.150%, 9/01/37 North Texas Tollway Authority, Special Projects System Revenue Bonds, Current Interest Series 9/21 at 100.00 AA+ 2011D, 5.000%, 9/01/31 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 9/21 at 100.00 AA+ 5.500%, 9/01/41 Uptown Development Authority, Houston, Texas, Tax Increment Revenue Bonds, Infrastructure 9/19 at 100.00 BBB Improvement Facilities, Series 2009, 5.500%, 9/01/29 Via Metropolitan Transit Advanced Transportation District, Texas, Sales Tax Revenue Bonds, 8/24 at 100.00 AAA Refunding & Improvement Series 2014, 5.000%, 8/01/38 Total Tax Obligation/Limited Transportation – 17.3% (12.0% of Total Investments) Austin, Texas, Airport System Revenue Bonds, Series 2015, 5.000%, 11/15/39 (Alternative 11/24 at 100.00 A1 Minimum Tax) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2010: 0.000%, 1/01/36 No Opt. Call BBB+ 0.000%, 1/01/37 No Opt. Call BBB+ 0.000%, 1/01/38 No Opt. Call BBB+ 0.000%, 1/01/40 No Opt. Call BBB+ Central Texas Regional Mobility Authority, Revenue Bonds, Subordinate Lien Refunding Series 1/23 at 100.00 BBB 2013, 5.000%, 1/01/42 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2010A, 11/20 at 100.00 A+ 5.000%, 11/01/42 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012B, 11/20 at 100.00 A+ 5.000%, 11/01/35 Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 10/23 at 100.00 BBB+ 2013A, 5.125%, 10/01/43 Harris County, Texas, Toll Road Revenue Bonds, Refunding Senior Lien Series 2012C, No Opt. Call AA 5.000%, 8/15/31 Houston, Texas, Subordinate Lien Airport System Revenue Refunding Bonds, Series 2012A, 7/22 at 100.00 A 5.000%, 7/01/31 (Alternative Minimum Tax) Love Field Airport Modernization Corporation, Texas, General Airport Revenue Bonds Series 11/25 at 100.00 A1 2015, 5.000%, 11/01/35 (Alternative Minimum Tax) Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/20 at 100.00 Baa1 Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A: 6.100%, 1/01/28 1/19 at 100.00 A1 6.250%, 1/01/39 1/19 at 100.00 A1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008A, 1/18 at 100.00 A 5.750%, 1/01/40 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008B: 40 5.750%, 1/01/40 1/18 at 100.00 A 35 5.750%, 1/01/40 1/18 at 100.00 AA– North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008D, No Opt. Call AA 0.000%, 1/01/36 – AGC Insured San Antonio, Texas, Airport System Revenue Bonds, Refunding Series 2012, 5.000%, 7/01/27 7/22 at 100.00 A+ (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 13.4% (9.3% of Total Investments) (4) Borger Independent School District, Hutchison County, Texas, General Obligation Bonds, Series 2/16 at 100.00 AAA 2006, 5.000%, 2/15/36 (Pre-refunded 2/15/16) Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Senior Lien Refunding Series 2007, 12/16 at 100.00 Aa2 (4) 5.000%, 12/01/36 (Pre-refunded 12/01/16) – AMBAC Insured El Paso, Texas, Water and Sewer Revenue Bonds, Refunding Series 2008C, 5.375%, 3/01/29 3/18 at 100.00 AA+ (4) (Pre-refunded 3/01/18) Frisco, Texas, General Obligation Bonds, Series 2006, 5.000%, 2/15/26 (Pre-refunded 2/15/16) – 2/16 at 100.00 AA+ (4) FGIC Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment 9/16 at 100.00 N/R (4) Facilities Department, Refunding Series 2011B, 5.000%, 9/01/30 (Pre-refunded 9/01/16) Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 33.01 N/R (4) Bonds, Series 2008, 0.000%, 8/15/36 (Pre-refunded 8/15/17) 25 Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/15/29 5/22 at 100.00 N/R (4) (Pre-refunded 5/15/22) Lufkin Health Facilities Development Corporation, Texas, Health System Revenue Bonds, Memorial 2/17 at 100.00 N/R (4) Health System of East Texas, Series 2007, 5.500%, 2/15/32 (Pre-refunded 2/15/17) North Central Texas Health Facilities Development Corporation, Hospital Revenue Bonds, No Opt. Call Aaa Presbyterian Healthcare System, Series 1996A, 5.750%, 6/01/26 – NPFG Insured (ETM) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008A, 1/18 at 100.00 N/R (4) 5.750%, 1/01/40 (Pre-refunded 1/01/18) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008B: 5.750%, 1/01/40 (Pre-refunded 1/01/18) 1/18 at 100.00 A1 (4) 5.750%, 1/01/40 (Pre-refunded 1/01/18) 1/18 at 100.00 AA– (4) North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2008F, 1/18 at 100.00 A2 (4) 5.750%, 1/01/38 (Pre-refunded 1/01/18) Retama Development Corporation, Texas, Special Facilities Revenue Bonds, Retama Park 12/17 at 100.00 Aaa Racetrack, Series 1993, 8.750%, 12/15/18 (Pre-refunded 12/15/17) 95 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 N/R (4) Bonds, Scott & White Healthcare Project, Series 2010, 5.250%, 8/15/40 (Pre-refunded 8/15/20) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Christus 1/19 at 100.00 AA (4) Health, Refunding Series 2008A, 6.500%, 7/01/37 (Pre-refunded 1/01/19) – AGC Insured 90 Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2008, 4/18 at 100.00 N/R (4) 5.000%, 4/01/30 (Pre-refunded 4/01/18) Total U.S. Guaranteed Utilities – 17.4% (12.1% of Total Investments) Austin, Texas, Electric Utility System Revenue Bonds, Refunding Series 2012A, 5.000%, 11/15/40 No Opt. Call AA– Austin, Texas, Electric Utility System Revenue Bonds, Refunding Series 2015A, 5.000%, 11/15/38 11/25 at 100.00 AA– Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 2/16 at 100.00 C Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) (5) Brownsville, Texas, Utility System Revenue Bonds, Refunding Series 2015, 5.000%, 9/01/31 9/25 at 100.00 A+ Bryan, Brazos County, Texas, Electric System Revenue Bonds, Series 2009, 5.000%, 7/01/34 7/17 at 100.00 A+ Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2010A, 5.000%, 5/15/40 5/20 at 100.00 A Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012A, 5.000%, 5/15/36 5/22 at 100.00 A Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/15/29 5/22 at 100.00 A Matagorda County Navigation District Number One, Texas, Pollution Control Revenue Refunding 7/19 at 102.00 Baa1 Bonds, Central Power and Light Company Project, Series 2009A, 6.300%, 11/01/29 Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Bonds, Refunding No Opt. Call BBB+ Series 2012, 5.000%, 10/01/20 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D: 5.625%, 12/15/17 No Opt. Call BBB+ 6.250%, 12/15/26 No Opt. Call BBB+ Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series No Opt. Call BBB+ 2006A, 5.250%, 12/15/20 Texas Municipal Power Agency, Revenue Bonds, Transmission Refunding Series 2010: 5.000%, 9/01/34 9/20 at 100.00 A+ 5.000%, 9/01/40 9/20 at 100.00 A+ Total Utilities Water and Sewer – 16.7% (11.6% of Total Investments) Bell County Water Control Improvement District 1, Texas, Water Revenue Bonds, Series 2014, 7/23 at 100.00 AA 5.000%, 7/10/38 – BAM Insured Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Refunding Series 5/20 at 100.00 A+ 2010, 5.875%, 5/01/40 Canadian River Municipal Water Authority, Texas, Contract Revenue Bonds, Conjunctive Use 2/21 at 100.00 AA Groundwater Supply Project, Subordinate Lien Series 2011, 5.000%, 2/15/31 Corpus Christi, Texas, Utility System Revenue Bonds, Improvement Junior Lien Series 2013, 7/23 at 100.00 A+ 5.000%, 7/15/43 Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2012D, 11/22 at 100.00 AA 5.000%, 11/15/42 Laredo, Webb County, Texas, Waterworks and Sewer System Revenue Bonds, Series 2010, 3/20 at 100.00 AA– 5.250%, 3/01/40 North Fort Bend Water Authority, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 12/21 at 100.00 AA 12/15/36 – AGM Insured North Harris County Regional Water Authority, Texas, Water Revenue Bonds, Senior Lien 12/22 at 100.00 AA– Refunding Series 2013, 5.000%, 12/15/33 Nueces River Authority, Texas, Water Supply Revenue Bonds, Corpus Christi Lake Texana Project, 7/25 at 100.00 AA– Refunding Series 2015, 5.000%, 7/15/26 San Antonio, Texas, Water System Revenue Bonds, Refunding Junior Lien Series 2015B, 5/25 at 100.00 AA 5.000%, 5/15/34 60 Texas State, General Obligation Bonds, Water Utility, Series 2001, 5.250%, 8/01/23 2/16 at 100.00 AAA Total Water and Sewer $ 240,885 Total Long-Term Investments (cost $209,449,909) Institutional MuniFund Term Preferred Shares, at Liquidation Value – (46.2)% (6) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 155,829,979 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of November 30, 2015: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified with in the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of November 30, 2015, the cost of investments was $210,107,066. Gross unrealized appreciation and gross unrealized depreciation of investments as of November 30, 2015, were as follows: Gross unrealized: Appreciation $ 18,390,304 Depreciation Net unrealized appreciation (depreciation) of investments $ 14,847,950 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Institutional MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.0%. (ETM) Escrowed to maturity. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Texas Quality Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:January 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:January 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:January 29,2016
